UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 26, 2011 Commission file number 1-7436 HSBC USA INC. (Exact name of registrant as specified in its charter) Maryland (State of incorporation) 13-2764867 (IRS Employer Identification Number) 452 Fifth Avenue New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (212) 525-5000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03.Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. On July 26, 2011, the registrant’s Board of Directors approved an amendment and restatement of the registrant’s bylaws (the “Bylaws”).Article IV, Section 4.1 of the Bylaws, as amended, expands the authority of the registrant’s senior vice presidents and vice presidents as necessary to assist in the ministerial aspects of their areas of responsibility. Article IV, Sections 4.4, 4.5, 4.6 and 4.7 of the Bylaws, as amended, redefine the duties of the (i) Chief Executive Officer, (ii) Senior Executive Vice President, Executive Vice President and Senior Vice President, (iii) Secretary and (iv) Treasurer, respectively. Article V, Section 5.6 of the Bylaws, as amended, provides for the determination of a record date in the event a record date is not set by the Board of Directors. A copy of the registrant's Bylaws, as amended and restated, is filed as Exhibit 3.1 to this Report on Form 8-K and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Registrant’s Bylaws, as amended and restated. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HSBC USA INC. (Registrant) By:/s/ MICK FORDE Senior Vice President, Deputy General Counsel - Corporate and Assistant Secretary Dated:July 28, 2011 Exhibit Index Exhibit No. Description Registrant’s Bylaws, as amended and restated.
